 

Exhibit 10.8

 

October 7, 2016

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson and Frank Di Paolo

Fax No.: (212) 509-5150

 

Re: Transfer of Common Stock of AR Capital Acquisition Corp.

 

Gentleman:

 

Pursuant to that certain Securities Escrow Agreement (the “Escrow Agreement”)
dated as of October 1, 2014, by and among AR Capital Acquisition Corp., a
Delaware corporation (the “Company”), AR Capital, LLC, a Delaware limited
liability company ( “AR Capital”), David Gong, P. Sue Perrotty, Dr. Robert J.
Froehlich (together with AR Capital, the “Initial Holders”), and Continental
Stock Transfer & Trust Company (the “Escrow Agent”), the Escrow Agent is
currently holding in escrow the ordinary shares of the Company owned by each of
the Initial Holders in the amounts identified in Schedule A (the “Escrow
Shares”).

 

AR Capital has executed an agreement (the “Transfer Agreement”), dated as of
September 16, 2016 and amended on September 27, 2016, pursuant to which it has
transferred its Escrow Shares in a private transaction to Axar Master Fund Ltd.,
a Cayman Islands exempted company (the “Sponsor”), for the consideration
described therein. The Escrow Shares will remain in escrow with you pursuant to
the terms of the Escrow Agreement, but will be transferred to the name of the
Sponsor. As Escrow Agent, you acknowledge and agree not to enter into any
control or other agreement relating to, or deliver possession of, the Escrow
Shares to any third party, other than the Sponsor, that could create or perfect
a security interest in the Escrow Shares.

 

Further, in connection with our agreement to transfer the Escrow Shares to the
Sponsor, we are attaching executed instruments of transfer with respect to the
Escrow Shares. Please kindly effect the transfer of the Escrow Shares to the
Sponsor. The Sponsor agrees to be bound by the terms and conditions of the
Escrow Agreement and will deliver the appropriate instruments of transfer to the
Escrow Agent.

 

[Signature Pages Follow]

 

 

 

 

This letter shall serve as irrevocable instructions from AR Capital to you as
the Escrow Agent with respect to the transfer of the Escrow Shares and may not
be altered by any of us in the future, except upon termination of the Transfer
Agreement in accordance with its terms

  

Very truly yours,

 

  AR CAPITAL, LLC       By: /s/ Edward Michael Weil Jr     Name: Edward Michael
Weil Jr     Title: CEO

 

[Signature Page to Escrow Letter Agreement]

 

 

 

 

The undersigned acknowledge and consent to the foregoing terms.

 

THE COMPANY:

 

  AR CAPITAL ACQUISITION CORP.           By:  /s/ William Kahane       Name:
William Kahane       Title: CEO  

 

[Signature Page to Escrow Letter Agreement]

 

 

 

 

The undersigned acknowledge and consent to the foregoing terms.

 

THE SPONSOR:

 

  AXAR MASTER FUND LTD.           By:  /s/ Andrew Axelrod       Name: Andrew
Axelrod       Title: Director  

 

[Signature Page to Escrow Letter Agreement]

 

 

 

 

The undersigned acknowledge and consent to the foregoing terms.

 

ESCROW AGENT:

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY         By:  /s/ Kevin Jennings    
  Name: Kevin Jennings       Title: Vice President  

 

[Signature Page to Escrow Letter Agreement]

 

 

 



 

SCHEDULE A

 

LIST OF INITIAL HOLDERS

 

Name  Escrow Shares   Warrants           

AR Capital, LLC
405 Park Avenue — 14th Floor

New York, New York 10022
Fax No.: (212) 421-5799

   6,840,000    6,550,000              David Gong
5 Charles Street
Lafayette, CA 94549   17,391    0              P. Sue Perrotty
5 Wyndham Hill Drive
Reading, PA 19606   17,391    0              Dr. Robert J. Froehlich
504 Ridgemoor Drive
Willowbrook, IL 60527   17,391    0 

 

 

